Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the reference to our firm under the caption Experts and to the inclusion of our audit report dated March 25, 2009 in the Registration Statement on Form S-1 of Whispering Oaks International, Inc. (d/b/a Biocurex) for the registration of shares of its common stock. /s/ MANNING ELLIOTT LLP CHARTERED ACCOUNTANTS Vancouver, Canada October 2, 2009
